AUSTENILTEXAS
PIPICE DANIEL
ATT"R_YEY CAY-SAIAL
                                      Kay 5,      1947


         Hon. Homer Garrison,Jr.,Director,
         Texas   Department of Public      Safety,
         Austin,   Texas               Opinion No. V-186

                                         Re:      Legality   of   reimbursement
                                                  or actual  travel expenses
                                                  or an agent commissioned
                                                  by the Governor to return
                                                  from a foreign  county a
                                                  rugitire   fmm justice.
         Dear Sir:

                   Your request       for an opinion  by this         department
         upon the above subject       matter is as follows:

                         "On February 14, 1947, the Hon. Beauford
                 Jester,     Governor of the State of Texas, ap-
                 pointed     Texas Ranger R.'L.    Badgett and Mr.
                 J, L. Jameson, Sheriff        of Montague County,
                 Texas, as Agents of the Governor and of the
                 State of Texas to proceed        from the State of
                 Texas to Santos,      Brazil,   S.A.,  for the pur-
                 pose of returning      one Irvin (loodspeed,   a fug-
                 itive    from justice   from this State who stood
                 charged with the offense        of murder in Mon-
                 tague County, Texas,

                      "Upon receiving    notification     from the Gov-
                 ernor of Texas that R. L. Badgett,          Texas Ran-
                 ger, a member of this Department,          had been ap-
                 pointed  as Agent for the Governor and for the
                 State for the purposes above enumerated,          I in-
                 structed  him to proceed      in his capacity    as an
                 Agent of the State to Santoa, Brazil,          to per-
                 form the mission     as directed     by the Governor.

                      "We would appreciate     it if you would an-
                 swer the following    questions,    as Texas Ranger
                 Badgett desires    to present    his expense ac-
                 count for payment to the State for reimburse-
                 ment of monies expended,      on authority   of the
                 Governor's  Commission:
Hon. Homer Garrison,          Jr.,   Page 2,   V-186



        “1.      Would Texas Ranger Badget be limited
                 to the Five Dollar      ($5.00)  per diem
                 limitation    for State employees,    or
                 could he be reimbursed       for the actual
                 expenses   incurred   even though these
                 expenses   exceeded Five Dollars     ($5.00)
                 per day?

        n2.      Due to the fact that Ranger Badgett
                 was in a foreign      country   where English
                 was not generally      understood,      it was
                 impossible    for him to receive         reeeipts
                 for such items as taxi fares,           etc. Un-
                 der the circumstances,        therefore,      could
                 the State of Texas reimburse him for the
                 expenditures     that he nade in executing
                 the directive     of the Governor?”

            Your questions      cannot be answered categorical-
ly.  The  mat.ter is  controlled     by Article 1006 of the Code
of Criminal. Procedure    of Texas) the pertinent    portion    of
which is as follows:

             “Pay of agent.      --   The officer     or person
       so commissioned     shall    receive    as compensation
       the actual   and necessary       traveling    expenses
       upon requisition      of, the Governor to be allowed
       by such Governor and to be paid out of the
       State Treasury     upon a certificate       of the Gov-
       ernor reciting     the services      rendered and the
       ailowance   therefor.

                In Brightman vs e Sheppard,        122 Tex,    318,    59 S.
W,   (2d)     112, it is said:

              “Article     1006 in plain and specific             terms
       stipulates      that ‘the officer         or person so com-
       missioned     shall    receive     such compensation        only
       as the Governor shall           allow for such service.’
       The services       referred     to in this article         are
       not the limited        services     covered     by the proviso
       of the act heretofore           referred     to; that is,
       while traveling        beyond, the state        line.    It has
       reference     to the entire        services     of the agent
       in performing       the delegated        task.     In language
       too clear to admit of doubt it is provided, that
       for ‘such services’          the only compen~sation which
       may be determined         by the Governor,
Hon. Homer Garrison,        Jr.,   Page 3,    V-186



              “The act of the codifiers         of 1923 in ellmi-
       natl .ng the proviso     contained     in the act of 1923
       and substituting       in lieu thereof      article     1006,,
       with the change heretofore          referred     to, when
       adopted by the Legislature,          manifested       an unmis-
       takable    intention    upon the pertof        the lawmaking
       body to require       an offiaer   oP other person per-
       forming the services        of returning      a fugitive
       from justice      from enother    state,     under aommis-
       sion from the governor         of this state,       to look
       alone for compensation         to the provisions        of arti-
       cle 1006 .‘I

             ri’his Department,   in Opinion       No. O-4444,           follow-
ing the    Brightman case,    said:

               “We, therefore,    hold that the actual      and
       necessary    trrveling   expenses     of the employee of
       the Department of Public        Safety,    if he traveled
       to California      under the ccauaissfon      of the Gov-
       ernor as the Qovernox’s        agent to return to this
       State such figitlve      Prom justice,       are to be paid
       from the appropriation        provided   the Covernor     for
       returning    fugitives   from justiae,       and upon the
       certificate     of the CoVernor reciting        the services
       rendered    and the allov#anoe therefor.”

              We adhere to the ruling    there made in accord-
ance   with   the Supreme Court’s  decision    above quoted.

                                      SUMWIRY

             The actual   and necessary     travelin,?     expenses
       of a person commiseioaed      by the Governor as agent
       to return to this State a fup,itioe         from justice,
       are to be paid from the appropriation             provided
       the Covernor   for returning    fugitives       from justice,
       and upon the certificate      of the Governor reciting
       the services   rendered    and the allowance        made there-
       for.   Art.  1006 V.C.C.P.

                                               Yours      very   truly

                                         ATTORN’EYCENERALOF TEXAS




0S:wb: jrb                                    Assistant